               Case 1:20-cv-10674-JGK Document 7 Filed 01/21/21 Page 1 of 1
                                                                                                                            ALBUQUERQUE
                                                                                                                                    BOISE


Snell & Wilmer
                                                                                                                                   DENVER
                                                                                                                                LAS VEGAS
____________            ____________
               L.L.P.                                                                                                         LOS ANGELES

          LAW OFFICES                                                                                                           LOS CABOS
                                                                                                                           ORANGE COUNTY

       One Arizona Center                                                                                                         PHOENIX

   400 E. Van Buren, Suite 1900                                                                                                 PORTLAND

     Phoenix, AZ 85004-2202                                                                                                          RENO
                                                                                                                            SALT LAKE CITY
           602.382.6000
                                                                                                                                SAN DIEGO
        602.382.6070 (Fax)
                                                                                                                                  SEATTLE
          www.swlaw.com
                                                                                                                                  TUCSON
                                                                                                                           WASHINGTON DC

        Taryn J. Gallup
        (602) 382-6547
      tgallup@swlaw.com                                       January 20, 2021

VIA ECF
The Honorable John G. Koeltl                                                                       Application granted.
United States District Court                                                                       SO ORDERED
Southern District of New York                                                                                               /s/ John G. Koeltl
Daniel Patrick Moynihan United States Courthouse                                                   January 21, 2021             John G. Koeltl
500 Pearl Street                                                                                   New York, NY                    U.S.D.J.
New York, New York 10007

          Re:           Christian Sanchez v. Insight Enterprises, Inc.,
                        Case No. 1:20-cv-10674 (JGK)

Dear Judge Koeltl:

        This firm was recently retained to represent defendant Insight Enterprises, Inc.
(“Defendant”) in the above-referenced action. This letter is written pursuant to Rule 1.E. of
Your Honor’s Individual Practices to request a 30-day extension of Defendant’s time to respond
to the Complaint from the current due date of Monday, January 25, 2021 to Wednesday,
February 24, 2021. Plaintiff has consented to this request.

       Defendant’s request is made in light of our recent retention so that Defendant may be
afforded sufficient time to review, investigate, and analyze the allegations in the Complaint and
determine an appropriate response. This is Defendant’s first request for an extension of this
deadline. No other deadlines have been scheduled in this case as of this date.

          Thank you for Your Honor’s consideration of this request.

                                                                            Respectfully submitted,

                                                                            Snell & Wilmer L.L.P.
                                                                            s/ Taryn J. Gallup
                                                                            Taryn J. Gallup
TJG:dr
cc: All counsel of record (by ECF)


                              Snell & Wilmer is a member of LEX MUNDI, The Leading Association of Independent Law Firms.
